DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 16-25 and 28-30 stand rejected under Section 112(b).  Claims 19 and 20 stand rejected under Section 112(d).  Claims 16-25 and 28-30 stand objected to for informalities.  
Applicants amended claims 16, 19, 24, 25, and 30, and canceled claims 20 and 28.  Applicants argue that the application is in condition for allowance.
Turning first to the claim objections: Applicants’ amendments address most of the objections and are accepted and entered.  No new matter has been added.  The one objection which wasn’t fully addressed is addressed in the Examiner’s Amendment, below.
Next, Section 112(b) rejections: Applicants’ amendments address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.
Section 112(d) rejections: Applicants’ amendments to claim 19 overcome the previously noted Section 112(d) rejection and are accepted and entered.  No new matter has been added.  The Section 112(d) rejection of claim 19 is withdrawn.  Because applicants’ canceled claim 20, the Section 112(d) rejection of claim 20 is withdrawn as moot.
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that could be used with the previously cited prior art to render obvious the claims.  For these reasons, claims 16-19, 21-25, 29, and 30 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Mr. Christopher Donofrio, on Friday, June 3, 2022.
The application has been amended as follows: 
Claim 16, lines 3-4: Delete “at least in regions”.

Reasons for Allowance
Claims 16-19, 21-25, 29, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 16: The claim has been found allowable because the prior art of record does not disclose “all side surfaces of the component are formed by side surfaces of the housing body, and wherein all of the side surfaces of the component are free of an electrically conductive material or free of electrical connection positions of the component, and the first electrode is configured to be electrically contactable on a front-side main surface or a rear-side main surface of the component”, in combination with the remaining limitations of the claim.
With regard to claims 17-19, 21-25, 29, and 30: The claims have been found allowable due to their dependency from claim 16 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897